Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lennell Dyches appeals the district court’s order denying his self-styled motion to supplement the record in his criminal matter, and his motion for stenographic notes from his criminal matter. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Dyches, No. 8:06-cr-00136-JFA-1 (D.S.C. Apr. 19, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.